20-05027-rbk Doc#69 Filed 09/15/20 Entered 09/15/20 13:07:48 Main Document Pg 1 of 9




  The relief described hereinbelow is SO ORDERED.

  Signed September 15, 2020.


                                                 __________________________________
                                                              Ronald B. King
                                                   Chief United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

   In re:                                 §             Chapter 11
   KRISJENN RANCH, LLC                    §
          Debtor                          §          Case No. 20-50805
                                          §
   _________________________________________________________________________

   KRISJENN RANCH, LLC and                   §
   KRISJENN RANCH, LLC-SERIES                §
   UVALDE RANCH, and KRISJENN                §
   RANCH, LLC-SERIES PIPELINE                §
   ROW as successors in interest to          §
   BLACKDUCK PROPERTIES, LLC,                §
        Plaintiffs                           §
                                             §
   v.                                        §
                                             §
   DMA PROPERTIES, INC., and                 §
   LONGBRANCH ENERGY, LP,                    §          Adversary No. 20-05027
        Defendants                           §




   _________________________________________________________________________

  L & B 24000/0002/L1837860.DOCX/
20-05027-rbk Doc#69 Filed 09/15/20 Entered 09/15/20 13:07:48 Main Document Pg 2 of 9




   DMA PROPERTIES, INC                                 §
        Cross-Plaintiff/Third Party Plaintiff          §
                                                       §
   v.                                                  §
                                                       §
   KRISJENN RANCH, LLC,                                §
   KRISJENN RANCH, LLC-SERIES                          §
   UVALDE RANCH, and KRISJENN                          §
   RANCH, LLC-SERIES PIPELINE ROW,                     §          Adversary No. 20-05027
   BLACK DUCK PROPERTIES, LLC,                         §
   LARRY WRIGHT, and JOHN TERRILL                      §
        Cross-Defendants/Third-Party                   §
        Defendants                                     §



  ORDER GRANTING AGREED JOINT MOTION TO MODIFY SCHEDULING ORDER

           CAME ON for consideration the Agreed Joint Motion to Modify Scheduling Order

  (“Motion”) Plaintiffs KrisJenn Ranch, LLC, KrisJenn Ranch, LLC – Series Uvalde Ranch, and

  KrisJenn Ranch, LLC – Series Pipeline ROW (together, “Plaintiffs,” “KrisJenn Ranch” and/or

  “KJR”), Defendants / Counter-Plaintiffs DMA Properties, Inc. and Frank Daniel Moore (together,

  “DMA”), and Defendant Longbranch Energy, LP (“Longbranch”) (collectively KrisJenn Ranch,

  DMA and Longbranch are sometimes referred to herein as “the Parties”). The Court, having

  considered the Motion, the representations of counsel, and the record in this case finds that: (i)

  the Court has jurisdiction over the Motion, (ii) the Motion is a core matter on which the Court can

  enter final order, (iii) venue is proper in this district, (iv) notice of the Motion as proper under the

  circumstances, and (v) the Motion is well taken and should be granted. It is therefore

           ORDERED, ADJUDGED, AND DECREED that the Scheduling Order (Dkt. 24) shall

  be amended as set forth in the Agreed Amended Scheduling Order attached hereto as Exhibit A.

           It is so ordered.

                                                     ###


  L & B 24000/0002/L1837860.DOCX/                2
20-05027-rbk Doc#69 Filed 09/15/20 Entered 09/15/20 13:07:48 Main Document Pg 3 of 9




  AGREED TO AND SUBMITTED BY

  MULLER SMEBERG, PLLC
  111 West Sunset Road
  San Antonio, Texas 78209
  Telephone: (210) 664-5000
  Facsimile: (210) 598-7357
  Email: john@muller-smeberg.com
         ron@smeberg.com
         zeke@muller-smeberg.com

  By: /s/ C. John Muller IV
  C. JOHN MULLER IV
  State Bar No. 24070306
  RONALD J. SMEBERG
  State Bar No. 24033967
  EZEKIEL J. PEREZ
  State Bar No. 24096782

  Counsel for Debtors / Plaintiffs / Counter-Defendants / Third-Party Defendants,
  KrisJenn Ranch, LLC, KrisJenn Ranch, LLC – Series Uvalde Ranch,
  and KrisJenn Ranch, LLC – Series Pipeline ROW

  LANGLEY & BANACK, INC.
  745 East Mulberry, Suite 700
  San Antonio, Texas 78212
  Telephone: (210) 736-6600
  Facsimile: (210) 735-6889
  Email: nwilson@langleybanack.com

  By: /s/ Natalie F. Wilson
  NATALIE F. WILSON
  State Bar No. 24076779

  JOHNS & COUNSEL, PLLC
  14101 Highway 290 West, Suite 400A
  Austin, Texas 78212
  Telephone: (512) 399-3150
  Facsimile: (512) 572-8005
  Email: cjohns@johnsandcounsel.com
         chebert@johnsandcounsel.com




  L & B 24000/0002/L1837860.DOCX/            3
20-05027-rbk Doc#69 Filed 09/15/20 Entered 09/15/20 13:07:48 Main Document Pg 4 of 9




  By: /s/ Christopher S. Johns
  CHRISTOPHER S. JOHNS
  State Bar No. 24044849
  CHRISTEN MASON HEBERT
  State Bar No. 24099898

  AND

  CLEVELAND | TERRAZAS, PLLC
  4611 Bee Cave Road, Suite 306B4
  Austin, Texas 78746
  Telephone: (210) 689-8698
  Email: tcleveland@clevelandterrazas.com
         akrist@clevelandterrazas.com

  By: /s/ Timothy Cleveland
  TIMOTHY CLEVELAND
  State Bar No. 24055318
  AUSTIN H. KRIST
  State Bar No. 24106170

  Counsel for Defendants/Third-Party Plaintiffs
  DMA Properties, Inc. and Frank Daniel Moore


  BURNS & BLACK, PLLC
  750 Rittiman Road
  San Antonio, Texas 78209
  Telephone: (210) 829-2022
  Facsimile: (210) 829-2021
  Email: mblack@burnsandblack.com

  By: /s/ Michael J. Black
  MICHAEL J. BLACK
  State Bar No. 02384400

  Counsel for Defendant Longbranch Energy, LP




  L & B 24000/0002/L1837860.DOCX/           4
20-05027-rbk Doc#69 Filed 09/15/20 Entered 09/15/20 13:07:48 Main Document Pg 5 of 9
                                  EXHIBIT A




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

 In re:                                 §             Chapter 11
 KRISJENN RANCH, LLC                    §
        Debtor                          §          Case No. 20-50805
                                        §
 _________________________________________________________________________

 KRISJENN RANCH, LLC and                §
 KRISJENN RANCH, LLC-SERIES             §
 UVALDE RANCH, and KRISJENN             §
 RANCH, LLC-SERIES PIPELINE             §
 ROW as successors in interest to       §
 BLACKDUCK PROPERTIES, LLC,             §
      Plaintiffs                        §
                                        §
 v.                                     §
                                        §
 DMA PROPERTIES, INC., and              §
 LONGBRANCH ENERGY, LP,                 §       Adversary No. 20-05027
       Defendants                       §
 _________________________________________________________________________

 DMA PROPERTIES, INC                          §
      Cross-Plaintiff/Third Party Plaintiff   §
                                              §
 v.                                           §
                                              §
 KRISJENN RANCH, LLC,                         §


  L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#69 Filed 09/15/20 Entered 09/15/20 13:07:48 Main Document Pg 6 of 9




 KRISJENN RANCH, LLC-SERIES                          §
 UVALDE RANCH, and KRISJENN                          §
 RANCH, LLC-SERIES PIPELINE ROW,                     §          Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                         §
 LARRY WRIGHT, and JOHN TERRILL                      §
      Cross-Defendants/Third-Party                   §
      Defendants                                     §


                                    JOINT AMENDED SCHEDLING ORDER
                                            [Relates to Dkt. 24]

         Pursuant to Rule 16, Federal Rules of Civil Procedure, and the agreement of the Parties,
  the Court issues the following amended scheduling order.
         IT IS ORDERED THAT:

          1. The parties shall file all amended or supplemental pleadings and shall join additional
  parties on or before 10/14/20. See L. Rule 7015.

           2. All parties asserting or resisting claims for relief shall serve on all other parties, but not
  file, the disclosures required by Federal Rule of Civil Procedure 26(a)(1) on or before 7/30/20.

         3. The parties shall complete discovery on or before 11/18/20. Counsel may, by agreement,
  continue discovery beyond the deadline, but there will be no intervention by the Court except in
  extraordinary circumstances.

          4. All dispositive motions shall be filed and served on all other parties on or before 10/26/20
  and shall be limited to 20 pages. See L. Rule 7007(a) for the definition of dispositive motions and
  page limits. Responses shall be filed and served on all other parties not later than 21 days of the
  service of the motion and shall be limited to 20 pages. See L. Rule 7007(b)(2). Any replies shall
  be filed and served on all other parties not later than 7 days of the service of the response and shall
  be limited to 10 pages, but the Court need not wait for the reply before ruling on the motion. See
  L. Rule 7007(c).

         5. Motions other than Rule 12 or 56 are governed by L. Rule 7007, 9013, and 9014 where
  applicable.
           6. Trial is set for 12/7/20 at 10:30 AM at VIA WEBEX, ao-courts.webex.com/meet/
              King (for a hearing with Judge King)

           7. A joint pre−trial order and proposed findings of fact and conclusions of law are due

  11/30/20. See L. Rule 7016(c) and (d).

         8. Exhibits and a witness list are to be exchanged three business days in advance of trial.
  See L. Rule 7016(f). In addition, counsel are encouraged to present and provide electronic versions
  of exhibits where practicable. Use and presentation of electronic exhibits should be coordinated
  through the courtroom deputy.



  L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#69 Filed 09/15/20 Entered 09/15/20 13:07:48 Main Document Pg 7 of 9




          9. Counsel are reminded that, with regard to any paper that is filed, compliance with Fed.
  R. Civ. P. 5.2 is mandatory. As such, counsel should ensure that appropriate redactions are made.

          10. This Scheduling Order does not specifically address the discovery of electronically
  stored information (ESI). To the extent the parties believe that ESI is subject to discovery, the
  parties are directed to reach an agreement on production of ESI. The parties are encouraged to use
  the template developed by the Seventh Circuit Electronic Discovery Pilot Program. See
  (http://www.discoverypilot.com). Any party may bring any dispute regarding the discovery of ESI,
  but it must be brought to the Court's attention by motion 30 days after Rule 26(a)(1) disclosures
  are made.

          11. Counsel residing outside the State of Texas shall designate local counsel in writing,
  giving the street address, telephone number and mailing address. The designation shall be filed
  with the Clerk of the Court in this proceeding, and a copy shall be sent to all other counsel of
  record in this proceeding. This provision may be waived by the Court upon motion of counsel and
  service upon other parties.

          12. All discovery must be commenced and completed by the discovery deadline provided
  in this Order.
                  a. Designation of experts shall be an issue at any pretrial conference.
                  b. Counsel are encouraged to resolve discovery disputes by agreement. Motions to
          compel, motions for protective orders and similar motions, while not prohibited, may result
          in sanctions being imposed on the losing party or both parties as provided in Fed. R. Bankr.
          P. 7037 & 9011 or 28 U.S.C. section 1927, if a hearing is required thereon.
                  c. If applicable, parties may file dispositive motions under Fed. R. Bankr. P. 7012
          & 7056 and Fed. R. Civ. P. 12(b) & 56. Such motions, if filed, must be filed by the deadline
          for dispositive motions in this Order. Responses to motions under FRBP 12 and 56 must
          be filed within 21 days after the Motion is filed. All other motions in this adversary
          proceeding, unless unopposed, require the filing of a written response within 14 days, or
          the motion may be granted without a hearing.
                  d. All discovery shall be commenced at a time which allows for the full response
          time provided by applicable rules on or before the discovery deadline. E.g., if the discovery
          deadline is July 15, interrogatories must be actually delivered on or before June 15 in order
          to allow thirty days for answers. If the interrogatories are mailed, then they must be mailed
          on or before June 12, pursuant to Fed. R. Bankr. P. 9006(f), to allow three additional days
          for service by mail.
                  e. The Court may, upon motion and for cause shown, extend, reduce, or otherwise
          modify the deadlines set out in the Scheduling Order. Mere agreement of the parties to such
          extensions or modifications is not of itself sufficient cause.

         13. Counsel and unrepresented parties must confer prior to the date the Pre−Trial Order is
  required to be filed, to fully explore the possibility of settlement, to stipulate to matters not in
  dispute and to simplify the issues. The Pre−Trial Order shall contain a certificate to the effect that
  the conference of counsel has been held. Counsel must also confer in an effort to determine
  whether the original time estimate for trial is correct or should be revised. If the parties wish to



  L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#69 Filed 09/15/20 Entered 09/15/20 13:07:48 Main Document Pg 8 of 9




  have a pre−trial conference with the Court, a pre−trial conference should be requested as early as
  possible, but at least 60 days prior to the trial.

           IT IS SO ORDERED.

                                                ###

  AGREED TO AND SUBMITTED BY:

  MULLER SMEBERG, PLLC
  111 West Sunset Road
  San Antonio, Texas 78209
  Telephone: (210) 664-5000
  Facsimile: (210) 598-7357
  Email: john@muller-smeberg.com
         ron@smeberg.com
         zeke@muller-smeberg.com

  By:    /s/ C. John Muller IV
           C. John Muller IV
           State Bar No. 24070306
           Ronald J. Smeberg
           State Bar No. 24033967
           Ezekiel J. Perez
           State Bar No. 24096782

  Counsel for Debtors / Plaintiffs / Counter-Defendants /
  Third-Party Defendants, KrisJenn Ranch, LLC,
  KrisJenn Ranch, LLC – Series Uvalde Ranch, and
  KrisJenn Ranch, LLC – Series Pipeline ROW

  LANGLEY & BANACK, INC.
  745 East Mulberry, Suite 700
  San Antonio, Texas 78212
  Telephone: (210) 736-6600
  Facsimile: (210) 735-6889
  Email: nwilson@langleybanack.com

  By:    /s/ Natalie F. Wilson
           NATALIE F. WILSON
           State Bar No. 24076779




  L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#69 Filed 09/15/20 Entered 09/15/20 13:07:48 Main Document Pg 9 of 9




  JOHNS & COUNSEL, PLLC
  14101 Highway 290 West, Suite 400A
  Austin, Texas 78212
  Telephone: (512) 399-3150
  Facsimile: (512) 572-8005
  Email: cjohns@johnsandcounsel.com
         chebert@johnsandcounsel.com

  By:    /s/ Christopher S. Johns
           CHRISTOPHER S. JOHNS
           State Bar No. 24044849
           CHRISTEN MASON HEBERT
           State Bar No. 24099898

  AND

  CLEVELAND | TERRAZAS, PLLC
  4611 Bee Cave Road, Suite 306B4
  Austin, Texas 78746
  Telephone: (210) 689-8698
  Email: tcleveland@clevelandterrazas.com
         akrist@clevelandterrazas.com

  By:    /s/ Timothy Cleveland
           TIMOTHY CLEVELAND
           State Bar No. 24055318
           AUSTIN H. KRIST
           State Bar No. 24106170

  Counsel for Defendants/Third-Party Plaintiffs
  DMA Properties, Inc. and Frank Daniel Moore

  BURNS & BLACK, PLLC
  750 Rittiman Road
  San Antonio, Texas 78209
  Telephone: (210) 829-2022
  Facsimile: (210) 829-2021
  Email: mblack@burnsandblack.com

  By:    /s/ Michael J. Black
           MICHAEL J. BLACK
           State Bar No. 02384400

  Counsel for Defendant Longbranch Energy, LP




  L & B 24000/0002/L1837744.DOCX/
